DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 and 48 are pending.
Claims 4, 5, 7-12, and 21-23 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-3, 6, 13-20, and 48 are presented for examination and are rejected as set forth below.

Claim Rejections - 35 USC § 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 13-20, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Applicants claims as amended are directed to compositions containing a polymer matrix “consisting essentially of” a biodegradable polyester amide and either of a PLA or PLGA copolymer.  
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  
Nothing of the disclosure as originally filed describes or even contemplates a composition having a polymer consisting essentially of a combination of PEA and PLA/PLGA.  Indeed, it is not possible to discern from the disclosure what elements might be excluded from such a polymer combination even if support were to be found in the disclosure as originally filed.  See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention).  In view of the absence of disclosure of a polymer composition consisting essentially of PEA and either of PLA or PLGA, the claim limitations are construed as equivalent to polymer compositions comprising a combination of PEA and either of PLA or PLGA.  PPG Industries v. Guardian Industries, 156 F.3d 1351, 1355, 48 USPQ2d at 1355 (absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 6, 13-15, 20, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (U.S. PGPub. 2015/0037422) in view of Wirostko (U.S. PGPub. 2013/0330383).
Applicants claims are directed to compositions which combine a therapeutic agent homogeneously distributed through a polymer matrix which combines a biodegradable polyester amide with any of a polylactide, poly lactide-co-glycolide, or combination of each, which is “formulated for intravitreal administration,” and releases active agent in a “substantially linear manner” for between about 1-6 months.  Art which teaches injectable formulations will be considered as suitable for addressing the “formulated for intravitreal administration” limitations of the claims, and art which teaches controlled release of a defined amount of agent per unit time will be considered suitably addressing the “substantially linear” release profile desired.  Claims 2, 3,  and 6 further narrow the identity of the active agent to be formulated into the injectable compositions to, among others, the elected axitinib.  Claims 13-23 and 48 narrow the identity of the matrix to particular polymers present in defined concentration ranges, along with defined concentrations of active agent to be included in the compositions.
Kaplan describes sustained-release drug delivery devices for use in the treatment of ocular disorders.  [0002].  The axitinib of instant claims 2, 3, and 6 is recited as a suitable active agent for inclusion in such compositions, [0012], with homogeneous implants enumerated as a particularly useful form of the compositions.  [0018; 0080].  Kaplan specifically describes delivering these compositions via intravitreal injection of Claims 1.  [0032; 0121].  Kaplan also establishes that the compositions are capable of being designed to provide sustained release of therapeutically effective amounts of the active agent for periods of time of more than one month, 
Despite teachings that axitinib can be formulated into intravitreally injectable ocular implants having matrices containing combinations of polyesters, polylactides and polylactide-co-glycolides capable of delivering agent to the ocular environment for between 1-5+ months, Kaplan does not describe the use of polyester amides, nor specify that the polymers are biodegradable.  In addition, while the concentrations of each of the polymers and agents described by Kaplan are not identical to the concentrations of the instant claims, it must be remembered both that prima facie cases of obviousness typically exist when the ranges of a claimed composition overlap the ranges disclosed in the prior art, In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003), and that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Wirostko establishes that each of the polylactide, polylactide-co-glycolide, and polyester amides of the instant claims were known to be useful as biodegradable polymers employed in the 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used a combination of biodegradable polyester amides and polylactide polymers and axitinib in the relative concentrations claimed to provide a homogeneous drug-releasing implant capable of being injected into the vitreous cavity of the eye to release the axitinib for a period of between about 1-6 months.  This is because Kaplan suggests that each of polyesters, polylactides, and axitinib can be formulated in such a manner, with Wirostko serving to specify that the polyesters and polylactides can be biodegradable and that the polyesters can be polyester amides.

Claims 1-3, 6, 13-15, 18-20, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan and Wirostko as applied to Claims 1-3, 6, 14, 15, 20, and 48 above, and further in view of Thies (U.S. 9,798,189).
Kaplan and Wirostko, discussed in greater detail above, suggest a combination of biodegradable polyester amides and polylactide polymers and axitinib in the relative concentrations claimed to provide a homogeneous drug-releasing implant capable of being injected into the vitreous cavity of the eye to release the axitinib for a period of between about 1-6 months.
However, neither Kaplan nor Wirostko describe using the particular polyester amide polymers recited by instant claims 18 and 19.
Thies describes polyester amides useful in the formulation of drug delivery systems for controlled and long-term release of agents formulated employing them.  (Col.1, L.12-16).  1-R8, to be if not identical to, than at the very least sufficiently overlapping in structural elements to the “structure I” recited by instant claim 18 to render it obvious. (Col.2, L.65 – Col.3, L.52).

    PNG
    media_image1.png
    341
    876
    media_image1.png
    Greyscale

Indeed, looking further into the Thies disclosure, “Scheme 1” appears to duplicate the polymer of instant Claim 19, but for the inversion of the polylysine- and poly-dianhydrohexitol containing polymer subunits. (Col.9-10).

    PNG
    media_image2.png
    150
    862
    media_image2.png
    Greyscale

Owing to the fact that each of the m, p, and q units of “Formula (I) are described as suitably appearing in a random distribution, the examiner considers the disclosure of the Thies patent as sufficient to render obvious the polyester amide polymers of instant claims 18 and 19.  (XCol5, L.60-63). 
KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use).

Claims 1-3, 6, 13-20, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, Wirostko, and Thies as applied to Claims 1-3, 6, 14, 15, 20, and 48 above, and further in view of Shiah (U.S. 9,610,246).
Kaplan, Wirostko, and Thies, discussed in greater detail above, suggest a combination of biodegradable polyester amides and polylactide polymers and axitinib in the relative concentrations claimed to provide a homogeneous drug-releasing implant capable of being injected into the vitreous cavity of the eye to release the axitinib for a period of between about 1-6 months.

Shiah indicates that at the time of the instant application’s filing, acid-end capped poly(D,L-lactide) and acid-end capped poly(D,L-lactide-co-glycolide) were known to be usefully employed as sustained-release polymer matrices for implantation into the ocular environment and delivery of therapeutic agents for between 1-6 months.  (Col.2, L.28-34).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have employed acid-end capped poly(D,L-lactide) and acid-end capped poly(D,L-lactide-co-glycolide) in the sustained release drug delivery devices suggested by the combined teachings of Kaplan, Wirostko, and Thies, owing to the fact that each of Kaplan and Wirostko describe employing polylactides and polylactide-co-glycolides, with Shiah establishing that the acid-end capped poly(D,L-lactide) and acid-end capped poly(D,L-lactide-co-glycolide) were known to be usefully employed as sustained-release polymer matrices for implantation into the ocular environment and delivery of therapeutic agents for between 1-6 mo.  Against the backdrop of this understanding then the instant claims appear little more than a combination of old elements with each performing the same function it had been known to perform, yielding no more than one would expect from such an arrangement.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use).

Response to Arguments
4 February 2022 have been fully considered but they are not persuasive.
All of applicants arguments arise from the presumption that the instantly amended claims exclude certain components applicants assert are required by the teachings of Kaplan and Wirotsko.  As has been set forth above, no such narrowing amendment has been made to the claims, and applicants arguments predicated on such exclusion are per se unpersuasive.  Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms).
For at least these reasons applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613